TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2019



                                      NO. 03-17-00761-CV


                              Hyundai Motor America, Appellant

                                                 v.

  New World Car Nissan, Inc. d/b/a World Car Hyundai, World Car Nissan; New World
   Car Imports San Antonio, Inc. d/b/a World Car Hyundai; Texas Department of Motor
Vehicles; Board of The Texas Department of Motor Vehicles; Guillermo “Memo” Trevino,
in His Official Capacity as Chair of the Board of The Texas Department of Motor Vehicles;
    and Whitney Brewster, in Her Official Capacity as Executive Director of the Texas
                          Department of Motor Vehicles, Appellees




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
           REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the final order signed by the Board of the Texas Department of

Motor Vehicles on August 17, 2017. Having reviewed the record and the parties’ arguments, the

Court holds that there was reversible error in the order. Therefore, the Court reverses the

Board’s order and remands the case to the Board for further proceedings consistent with the

Court’s opinion. Appellees shall pay all costs relating to this appeal, both in this Court and in the

court below.